prominent

 

\"
peo
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK
JAN 1 6 2020 ~
Gregory Mango, | a
Plaintiff, :
19-cv-8784 (AJN)
—Vy—
ORDER
National Review, Inc.,
Defendant.

 

 

ALISON J. NATHAN, District Judge:

According to the affidavit of service filed by Plaintiff, Defendant’s answer or other
response to the complaint was due on or before October 15, 2019. Dkt. No. 5. As of this date,
the Court is not in receipt of Defendant’s answer.

Within two weeks of the date of this order, Plaintiff shall seek a certificate of default and
move for default judgment against Defendant pursuant to this Court’s Individual Practices in
Civil Cases or file a status update with the Court explaining why a motion for default judgment
against Defendant should not be filed at this time. Plaintiff is on notice that failure to do so by

this date may result in his claim being dismissed with prejudice for failure to prosecute. See
United States ex rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a
district judge’s authority to dismiss actions based on a plaintiff's failure to prosecute”). Plaintiff

must serve this order on Defendant and file an affidavit of service on ECF within two (2)

business days of the date of this order.

SO ORDERED.

Dated: January | S , 2020
New York, New York

 

t
U7 YSN J. NATHAN
United States District Judge

nme racers

nnn wrens

‘ emgemioe strane OP Tt
Semana ane eer rtnt

 
